DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
The drawings do not clearly show a plurality of disks with holes. 
In Fig 3b (left side), if the figure is intended to show two stacked but unaligned disks, the holes for the top disk must be shown; the holes in the bottom disk must be shown as dashed lines. 
Fig 3b and Fig 4 are improper because they each show multiple figures. Each figure should be individually identified, labeled and described accordingly. (Note: the specification must also be amended accordingly.)
The drawings do not show a link block (claim 24) on a cover disk capable of interacting with the slotted link. The link block must be clearly shown or the feature(s) canceled from the claim.  No new matter should be entered.
Claim 26 requires that the charging socket be “embodied such that the compressive force is reduced in reaction to the translatory movement.”  However, neither the drawings nor the specification make clear what structure causes this reduction.
Claim 28 requires that the “contact parts are locked.” However, neither the drawings nor the specification makes clear what structure causes this.
Claim 29 requires “a securing force” to be produced. However, neither the drawings nor the specification makes clear what structure allows for this to be accomplished. 
Claim 32 requires the winding roller to “unwind or wind-on” the charging cable. However, neither the drawings nor the specifications make clear what structure allows for this to be accomplished. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because: 
Reference character “312” has been used to designate both a disk (Paragraph [0057])  and a seal (Paragraph [0056]).    
Reference characters "103" and "130" have both been used to designate the winding roller in Paragraph [0047].  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 19, line 11, lacks antecedent basis for “the scope” and is understood as —a scope—. 
Claim 35, line 15 contains “the scope” which is understood as —a scope—. 
Claim 36, line 13  contains “the scope” which is understood as —a scope—. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 29 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 requires a  securing force  to be produced and/or a contact surface to be enlarged. How is a securing force produced? How is a contact surface enlarged? These limitations are unclear and the specification does not provide a supporting description for the claim features.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19, 20, 22, 24, 26-29, 35 and 36 are rejected under 35 U.S.C. 103 as unpatentable over Société (DE 20 2014 105929) in view of Sato (EP 2479865).
Claim 19: Société discloses a plug-in system comprising: a charging socket (110, Fig 4); a charging plug (190, Fig 4) which is extendable toward the charging socket (110) by a translatory movement (movement downward along x axis); wherein: the charging socket (110) comprises a cover (112 and 114) in order to protect contact parts of the charging socket from environmental influences (para [0078]: disk 112 has a protecting position); the charging plug (190) is configured to generate one or more reclosable contact part openings (112a, Fig 4) in the cover (112 and 114) by way of the translatory movement, such that  contact parts (194) of the charging plug (190) are led through the one or more contact part openings (112a) within a scope of the translatory movement, in order to form, with the corresponding contact parts (118c, Fig 5) of the charging socket, respective pairs of galvanically (interpreted as electrically) conductive connections, the charging plug has a guide bolt (195); the cover has a bolt opening (112b) for receiving the guide bolt; the charging plug and the cover are embodied such that the one or more contact part openings (112a) are formed in reaction to the translatory movement of the guide bolt within the bolt opening (para [0054] teaches this limitation for the embodiment found in Figures 1-3F; it is understood that similar/same features are also found in the embodiment of Figures 4-5, though they are not discussed explicitly); the cover comprises at least two cover disks (112 and 114), each with one or more holes (as shown at 12a and 18c, in the embodiment in Fig 3D, and again it is understood that similar features are found in the embodiment of Figures 4-5); and the guide bolt and the cover disks are embodied such that in reaction to the translatory movement of the guide bolt within the bolt opening, the cover disks are rotated with respectPage 3 of 13Reply to Office Action Mailed January 24, 2022 Application No. 16/977,314Attorney Docket No. 080437.PD628USto one another so that holes in the cover disks are aligned one on top of the other such that the holes constitute the one or more contact part openings (see Figures 3A-3F).  
Société does not disclose that the plug-in system is for a wired charging process for charging an electrical energy store of an at least partially electrically operated device, the charging socket arranged on the electrically operated device;  and a charging device. 
Sato discloses a plug-in system for a wired charging process for charging an electrical energy store (battery) of an at least partially electrically operated device (vehicle), the charging socket arranged on the electrically operated device (para [0002]-[0004]);  and a charging device (para [0018] supplying terminal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the plug-in system of Société to a wired charging process, as suggested by Sato, in order to put the device in operation to safely charge an energy store for the convenience of the user (para [0007]).
Claim 20: Société further discloses the charging plug configured to reclose the one or more contact part openings by way of an inverse translatory movement away from the charging socket (para [0078]), in order to protect the contact parts of the charging socket from the environmental influences.  
	Claim 22: Société further discloses wherein the contact parts of the charging plug are arranged on the charging plug such that within the scope of the translatory movement the guide bolt (195) firstly penetrates the bolt opening before the contact parts reach the cover (para [0075] explains that central pin 195 has a greater axial length).  
Claim 24: Société further discloses wherein the guide bolt (195) has a slotted link (195b and 195c) which is designed to interact with a link block (112c) on at least one of the cover disks (112), in order to rotate the cover disks with respect to one another (para [0073]-[0074]); or at least one of the cover disks has a slotted link which is designed to interact with a link block on the guide bolt in order to rotate the cover disks with respect to one another.  
Claim 26: Société further discloses wherein the charging socket has a pressure element (122, Fig 4) which is configured to apply a compressive force to the two cover disks in order to compress the cover disks, and the charging socket is embodied such that the compressive force is reduced in reaction to the translatory movement of the guide bolt within the bolt opening.  
Claim 27: Société further discloses the guide bolt is designed to form a galvanically conductive connection to a contact element of the charging socket (Fig 4, Fig 5).  
Claim 28: Société further discloses wherein the charging plug and the charging socket are embodied such that the contact parts are locked to one another within the scope of the translatory movement (para [0027], [0030] and [0062]).  
Claim 29: Société further discloses wherein a contact part of the charging plug and a corresponding contact part of the charging socket have complementary profiles (see Fig 4) by which:Page 5 of 13Reply to Office Action Mailed January 24, 2022Application No. 16/977,314 Attorney Docket No. 080437.PD628USa securing force is produced when the contact parts are plugged one into the other (para [0062]); and/or a contact surface between the contact parts is enlarged in comparison with a planar profile.  
Claim 35: Société discloses a charging socket (110, Fig 4) for a plug-in system, a charging plug (190, Fig 4) which is extendable toward the charging socket (110) by a translatory movement (movement downward along x direction, see Fig 4); wherein: the charging socket (110) comprises: contact parts (194, Fig 4) which are configured to transmit electrical energy for charging the electrical energy store; a cover (112 and 114 comprise the cover) in order to protect contact parts of the charging socket from environmental influences (para [0078]: disk 112 has a protecting position); and the charging socket is configured to open, in reaction to the translator movement of the charging device, one or more reclosable contact part openings (112a, Fig 4) in the cover(112), such that contact parts of the charging plug (190) are led through the one or more contact part openings (112a) within a scope of the translator movement, in order to form, with the corresponding contact parts (118c, Fig 5) of the charging socket, respective pairs of galvanically (interpreted as electrically) conductive connections, the charging plug has a guide bolt (195); the cover has a bolt opening (112b) for receiving the guide bolt; the charging plug and the cover are embodied such that the one or more contact part openings (112a) are formed in reaction to translatory movement of the guide bolt within the bolt opening (para [0054] teaches this limitation for the embodiment found in Figures 1-3F; it is understood that similar/same features are also found in the embodiment of Figures 4-5, though they are not discussed explicitly); the cover comprises at least two cover disks (112 and 114), each with one or more holes (as shown at 12a and 18c, in the embodiment in Fig 3D, and again it is understood that similar features are found in the embodiment of Figures 4-5) ; and the guide bolt and the cover disks are embodied such that in reaction to the translatory movement of the guide bolt within the bolt opening, the cover disks are rotated with respectPage 3 of 13Reply to Office Action Mailed January 24, 2022 Application No. 16/977,314Attorney Docket No. 080437.PD628USto one another so that holes in the cover disks are aligned one on top of the other such that the holes constitute the one or more contact part openings (see Figures 3A-3F).  
Société does not disclose that the plug-in system permits a wired charging process for charging an electrical energy store of an at least partially electrically operated device, the charging socket is designed to be arranged on the electrically operated device; and a charging device. 
Sato discloses a plug-in system for a wired charging process for charging an electrical energy store (battery) of an at least partially electrically operated device (vehicle), the charging socket arranged on the electrically operated device (para [0002]-[0004]);  and a charging device (para [0018] supplying terminal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the plug-in system of Société to a wired charging process, as disclosed in Sato, in order to safely charge an energy store of device without requiring a special operation of the user (para [0007]).
Claim 36: Société discloses a charging device for a plug-in system, wherein the charging device comprises: a charging plug (190, Fig 4) which, by way of a translatory movement (movement downward along x direction, see Fig 4), is extendable toward a charging socket (110); the charging socket (110) comprises a cover (112 and 114 comprise the cover) in order to protect contact parts of the charging socket from environmental influences (para [0078]: disk 112 has a protecting position); the charging plug is configured to generate one or more reclosable contact part openings (112a, Fig 4) in the cover(112) by way of the translator movement, such that contact parts of the charging plug (190) are led through the one or more contact part openings (112a) within a scope of the translator movement, in order to form, with the corresponding contact parts (118c, Fig 5) of the charging socket, respective pairs of galvanically (interpreted as electrically) conductive connections, the charging plug has a guide bolt (195); the cover has a bolt opening (112b) for receiving the guide bolt; the charging plug and the cover are embodied such that the one or more contact part openings (112a) are formed in reaction to translatory movement of the guide bolt within the bolt opening (para [0054] teaches this limitation for the embodiment found in Figures 1-3F; it is understood that similar/same features are also found in the embodiment of Figures 4-5, though they are not discussed explicitly); the cover comprises at least two cover disks (112 and 114), each with one or more holes (as shown at 12a and 18c, in the embodiment in Fig 3D, and again it is understood that similar features are found in the embodiment of Figures 4-5) ; and the guide bolt and the cover disks are embodied such that in reaction to the translatory movement of the guide bolt within the bolt opening, the cover disks are rotated with respectPage 3 of 13Reply to Office Action Mailed January 24, 2022 Application No. 16/977,314Attorney Docket No. 080437.PD628USto one another so that holes in the cover disks are aligned one on top of the other such that the holes constitute the one or more contact part openings (see Figures 3A-3F).  
Société does not disclose the plug-in system permits a wired charging process for charging an electrical energy store of an electrically operated device, the charging socket arranged on the at least partially electrically operated device.
Sato discloses a plug-in system for a wired charging process for charging an electrical energy store (battery) of an at least partially electrically operated device (vehicle), the charging socket arranged on the electrically operated device (para [0002]-[0004]);  and a charging device (para [0018] supplying terminal).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the plug-in system of Société to a wired charging process, as disclosed in Sato, in order to safely charge an energy store of device without requiring a special operation of the user (para [0007]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Société and Sato, further in view of Kazumoto (JP 11136868).
Claim 25: Société and Sato disclose the claims as described above. Société and Sato do not disclose a seal arranged between the two cover disks.  Kazumoto discloses a seal (62, Fig 5) between two cover disks (30A, 40). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have a seal between the disks in order to further prevent unwanted ingress of contaminants.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Société and Sato, further in view of Kilic (DE 10 2014 226357).
Claim 30: Société and Sato disclose the plug-in system according to claim 19. Société discloses an actuator (195a1). Société and Sato do not disclose wherein the charging device comprises an electrically operated actuator which is configured to bring about the translatory movement of the charging plug. 
 Kilic discloses an electrically operated actuator (para [0040]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include an electrically operated actuator with the plug, in order to facilitate quick positioning and mating of the plug with the socket.
Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Société and Sato, further in view of Ichikawa (US 2012/0249066).
Claims 31-33: Société and Sato further disclose that the charging device comprises: a mobile housing (outer shell, para [0019], Sato) on or in which the charging plug is arranged. 
Société and Sato do not disclose a winding roller which is configured to wind-on a charging cable by which the charging plug is connected to a power supply; that the winding roller is embodied, in the event of a movement of the charging device, to unwind or wind-on the charging cable such that the charging cable is tensioned between the power supply and the charging device; the winding roller is arranged on an outer wall of the housing so as to be rotatable about a vertical axis of the charging device.  
Ichikawa discloses a winding roller (30, Fig 1), which is configured to wind-on a charging cable by which the charging plug is connected to a power supply. 
Ichikawa further discloses the winding roller (30, Fig 1) embodied, in the event of a movement of the charging device, to unwind or wind-on the charging cable such that the charging cable is tensioned between the power supply and the charging device (para [0041]) and wherein the winding roller (30, Fig 1) is arranged on an outer wall of the housing so as to be rotatable about a vertical axis of the charging device (Fig 7). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a winding roller with the plug, for controlling the length of the cable.
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Société and Sato, further in view of Krammer (US 2014/0176070).
Claim 34: Société and Sato disclose the plug-in system according to claim 19, wherein the at least partially electrically operated device is a road vehicle (Sato, para [0002]) and the charging device is designed to plug the charging plug into the charging socket along a vertically extending translatory movement (Fig 4, Société). 
Société and Sato do not disclose that the charging socket is arranged on an underfloor of the road vehicle. 
Krammer discloses the charging socket arranged on an underfloor of the road vehicle (para [0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the charging socket on the underside of the vehicle as this offers protection from theft and weather (para [0034], Krammer).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Both US 10266059 and US 9975440 disclose a cover portion that moves or pivots to allow for an electrical connection between a plug and a socket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAGROS JEANCHARLES whose telephone number is 571-270-0643. The examiner can normally be reached M-F 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILAGROS JEANCHARLES/Examiner, Art Unit 2833                                                                                                                                                                                                        

/renee s luebke/Supervisory Patent Examiner
Art Unit 2833